Citation Nr: 0415931	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  95-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

The Board last remanded this issue in March 2001.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of active military service.

2.  The record contains no credible supporting evidence of 
the claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Service medical records do not show that the veteran was seen 
for PTSD or any psychiatric disorders.  

The November 1991 VA Psychiatric Board examination diagnosis 
was PTSD.  Post service VA and private psychiatric records 
show that the veteran was seen for PTSD.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required in order to grant service 
connection for PTSD.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service, 
however-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the enemy," 
as established by recognized military combat citations or 
other official records.  See, e.g., Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required- provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.  

The veteran's Department of Defense Form 214 (DD Form 214), 
shows that his primary military occupational specialty (MOS) 
was motor vehicle operator.  He received a National Defense 
Service Medal, a Vietnam Service Medal and a Vietnam Campaign 
Medal.  Unfortunately though, VA does not recognize these 
awards and decorations as indicative of combat, per se.  See, 
e.g., VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  None of the other 
records, including his DA20, concerning the veteran's 
military service confirms that he actually had combat, 
either, so his alleged stressors must be independently 
verified.  

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in May 1992 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

The veteran responded in September 1992 and April 1993.  His 
stressors were: 1.) Participation in Operation "Union I" in 
April 1967; 2.) Participation in the "Battle at Khe Sanh" 
(Red Claim Battle); 3.) Participation in the "Tet 
Offensive"; 4.) Participation in a battle close to Winh Huy 
on June 2, 1967, while attached to the 1st Marine Air Wing; 
5.) Participation in "Operation Union 2"; and 6.) On May 
28, 1967, the convoy he was riding in was struck by enemy 
fire.  The veteran wrote that he gave support to the 
following operations: Colorado, Prairie I and II, and Union 
Prairie I and II.  He provided a list of names of dead and 
wounded service personnel.  The veteran submitted written 
statements from fellow service personnel as to the stressful 
events in service.  At the November 1997 RO hearing the 
veteran submitted "An Anthology and Annotated Bibliography 
of the Marines In Vietnam from 1954 to 1973", and a list of 
U.S. Casualties in Southeast Asia.  In August 2002 the 
veteran described acting as a "Machine Gunner" in night 
ambushes from December 29, 1966 to January 5, 1968.  

In October 1995 the Department of the Navy wrote that a 
search of the unit diaries of the veteran's units, MABS-36, 
MAG-36, for December 1966, January, April, and May 1967 did 
not show any entries for the veteran.  They were unable to 
identify any of the individuals in the veteran's claim as 
being killed in action.  None of the names appeared in the 
directory of names of individuals that were on the Vietnam 
Veterans Memorial.  The Department of the Navy enclosed the 
unit diaries and monthly personnel rosters.  

In January 2003 the Department of the Navy wrote that a 
search of the unit diaries of the veteran's units, MABS-36, 
MAG-36, from December 29, 1966 to January 5, 1968 showed that 
five Marines and four navy Corpsman were wounded.  There were 
no KIA's listed.  The unit diary search or the veteran's 
records did not show that the veteran was a member of a 
Combined Action Platoon (CAP) or that he was assigned duties 
as a machine gunner on a helicopter.  These types of duties 
require appropriate entries to be entered in the service 
records and on the unit diary.  The Department of the Navy 
indicated that the veteran's records showed that his primary 
duty was a motor vehicle operator and that he participated in 
operation, Union I; however, they had no means by which they 
could verify if he actually participated in combat.  The 
veteran was not awarded the Combat Action Ribbon (CAR).  The 
Combat After Action Report that the RO attached was for 
Headquarters, III Marine Amphibious Force not the unit the 
veteran was assigned.  The Department of the Navy stated that 
they were unable to identify any of the individuals in the 
veteran's claim as being killed in action.  None of the names 
appeared in the directory of names of individuals that were 
on the Vietnam Veterans Memorial.  

The Board finds that none of the foregoing evidence verifies 
any of the veteran's claimed in-service stressors.  In the 
absence of confirmation of a stressful incident, which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  "The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

As there is no probative supporting evidence that a claimed 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  While the 
veteran may well believe that his PTSD is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet.  App. 492, 494-
95 (1992).  Therefore, the veteran's claim of entitlement to 
service connection for PTSD must be denied.  

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 



II.  VCAA 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussion in the 
December 2001 RO letter.  Specifically, in the December 2001 
RO letter the RO informed the appellant of the following: 1.) 
What the evidence must show to establish entitlement; 2.) 
What the appellant could do to help with the claim; 3.) VA's 
duty to assist the appellant to obtain evidence for the 
claim; and 4.) What has been done to help with the 
appellant's claim.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in November 1991, July 1994, May 1996, 
and August 2002.  The RO obtained the veteran's service 
medical records and post service private and VA medical 
records.  In addition, the RO obtained the veteran's service 
personnel records, his unit records and other relevant 
service records from the Department of the Navy.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service-connection for PTSD is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



